MATHEWS, Circuit Judge.
I concur in the result and, except as indicated below, agree with what is said in the main opinion.
Appellee was not a party to the grant agreement between appellant and the United States. The grant agreement is not mentioned or referred to in the construction contract between appellant and appel-lee. The validity of the construction contract is in no way dependent on that of the grant agreement. Whether the grant agreement was valid or invalid is of no interest or concern to appellee. Not having been raised by any one entitled to raise it, that question need not and should not be decided.
With the conclusions of my associates touching the merits of the question, I express neither agreement nor disagreement.